                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 JEROME KEITH BALDWIN,                            )
                                                  )
         Petitioner,                              )            No. 6:18-CV-248-REW
                                                  )
 v.                                               )
                                                  )
 J.A. BARNHART, Warden,                           )            OPINION AND ORDER
                                                  )
         Respondent.                              )
                                                  )

                                       *** *** *** ***

       Jerome Keith Baldwin was recently an inmate at the Federal Correctional Institution in

Manchester, Kentucky. Proceeding without a lawyer, Baldwin filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. DE #1. Baldwin challenges a prison disciplinary conviction

and seeks the restoration of 27 days of good conduct time that he lost as a result. Id.

       The United States has now responded to Baldwin’s petition, stating that it has expunged

the relevant disciplinary findings from Baldwin’s record, restored his 27 days of lost good conduct

time, and updated his sentence computation to reflect the restoration of that time. DE #9. Given

the United States’s representations to the Court, as supported by documentary evidence (see DE

#9-1), Baldwin’s petition is now moot. See, e.g., Adames v. Quintana, No. 5:11-cv-424-KSF, 2013

WL 182733, at *2 (E.D. Ky. Jan. 17, 2013) (explaining that no controversy remained because the

petitioner’s disciplinary conviction was expunged from his record and his good conduct time was

restored). If Baldwin disagrees with the United States’s representations in DE #9, he may file a

proper motion for reconsideration of this decision.

       Accordingly, the Court ORDERS as follows:


                                                 1
1. The Court DENIES as moot Baldwin’s petition for a writ of habeas corpus pursuant to

   28 U.S.C. § 2241 (DE #1).

2. The Court STRIKES this matter from the docket.

3. The Court will enter a corresponding Judgment.

This the 5th day of December, 2018.




                                      2
